Title: To Benjamin Franklin from the Comte de Clermont-Tonnerre, 24 March [?] 1777
From: Clermont-Tonnerre, Charles-Henri-Jules, comte de
To: Franklin, Benjamin


De paris ce 24 [29?] mars 1777
Mr. dorset, Monsieur, qui vous remettra cette Lettre est un officier qui s’est fait une reputation dans le service. Il est homme de condition sans fortune et plein de Zele pour son metier. N’etant point dans la position de faire un chemin aussi prompt qu’il le desireroit dans les circonstances actuelle du service de france, il voudrait que ses services pussent vous etre agreables. Le suffrage des chefs sous les ordres desquels il a servi depuis dix huit ans est un titre avec lequel il peut les offrir partout. Mon pere le Marechal duc de Tonnerre et toutte ma famille y prennent le plus grand interest. En un mot il desire vous entretenir et quoique je n’aye pas l’avantage d’etre connu de vous il a desire ce petit mot de Lettre pour vous faire connaitre qu’il ne se presente pas a vous sans etre connu, et sans avoir autant de droit qu’aucun autre a ce que vous croirés pouvoir faire pour lui. Je suis avec le plus parfait devouement Monsieur Votre tres humble et tres obeissant serviteur
Le Cte. DE Clermont Tonnerre
